DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “wires having a same wire gauge, and equating a total distance of a connection circuit of each LED lamp from a positive electrode of the external constant-current switching power supply to a positive electrode of each LED lamp and then to a negative electrode of each LED lamp and then back to a negative electrode of the external constant-current switching power supply” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 2 and 3 are allowed as being dependent on claim 1.
With respect to claim 4, in combination with other limitations of the claim, the cited prior art fails to teach “wherein each LED bead unit is composed of a plurality of LED beads that are connected in series; the dimmable low-loss LED lamp is connected with the external constant-current switching power supply by wires having a same wire gauge, and the external constant-current switching power supply is connected with the controller through an RS485 bus or an RS232 bus or a CAN bus; and a total distance of a connection circuit of each LED bead unit from a positive electrode of the external constant-current switching power supply to a positive electrode of the dimmable low-loss LED lamp to a positive end of the LED bead unit to a negative end of the LED bead unit to a negative electrode of the dimmable low-loss LED lamp and then back to a negative electrode of the external constant-current switching power supply is the same” structurally and functionally interconnected with other limitations as required by claim 4, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 1-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844